Exhibit 10.28

 

Pledge Agreement

(Stocks, Bonds and Commercial Paper)

   LOGO [g445062logo_002.jpg]

THIS PLEDGE AGREEMENT, dated as of this 15th day of January, 2013, is made by
EPAM SYSTEMS, INC., a Delaware corporation, EPAM SYSTEMS, LLC, a New Jersey
limited liability company and VESTED DEVELOPMENT, INC., a Delaware corporation
(each, a “Pledgor” and, collectively, the “Pledgors”), each with an address at
41 University Drive, Suite 202, Newton, PA 18940, in favor of PNC BANK, NATIONAL
ASSOCIATION (the “Secured Party”), with an address at Two Tower Center
Boulevard, East Brunswick, NJ 08816. Terms capitalized but not defined herein
shall have the meaning given to such terms in the Credit Agreement between EPAM
Systems, Inc. and the Secured Party dated as of the date hereof (the “Credit
Agreement”).

1. Pledge. In order to induce the Secured Party to extend the Secured
Obligations (as defined below), each of the Pledgors hereby grants a security
interest in and pledge to the Secured Party, and to all other direct or indirect
subsidiaries of The PNC Financial Services Group, Inc., all of the Pledgors’
right, title and interest in and to the investment property and other assets
described in Exhibit A attached hereto and made a part hereof, and all security
entitlements of the Pledgors with respect thereto, whether now owned or
hereafter acquired, together with all additions, substitutions, replacements and
proceeds thereof and all income, interest, dividends and other distributions
thereon (collectively, the “Collateral”). If the Collateral includes
certificated securities, documents or instruments, such certificates are
herewith delivered to the Secured Party accompanied by duly executed blank stock
or bond powers or assignments as applicable. The Pledgors hereby authorize the
transfer of possession of all certificates, instruments, documents and other
evidence of the Collateral to the Secured Party.

2. Secured Obligations. The Collateral secures payment of all Obligations,
covenants and duties owing from the Pledgors to the Secured Party or to any
other direct or indirect subsidiary of The PNC Financial Services Group, Inc.,
of any kind or nature, present or future (including any interest accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Pledgors, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect (including
those acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, whether or not
(i) evidenced by any note, guaranty or other instrument, (ii) arising under any
agreement, instrument or document, (iii) for the payment of money, (iv) arising
by reason of an extension of credit, opening of a letter of credit, loan,
equipment lease or guarantee, (v) under any interest or currency swap, future,
option or other interest rate protection or similar agreement, (vi) under or by
reason of any foreign currency transaction, forward, option or other similar
transaction providing for the purchase of one currency in exchange for the sale
of another currency, or in any other manner, or (vii) arising out of overdrafts
on deposit or other accounts or out of electronic funds transfers (whether by
wire transfer or through automated clearing houses or otherwise) or out of the
return unpaid of, or other failure of the Secured Party to receive final payment
for, any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Secured Party’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements; and any amendments, extensions,
renewals and increases of or to any of the foregoing, and all costs and expenses
of the Secured Party incurred in the documentation, negotiation, modification,
enforcement, collection and otherwise in connection with any of the foregoing,
including reasonable attorneys’ fees and expenses (hereinafter referred to
collectively as the “Secured Obligations”).

3. Representations and Warranties. The Pledgors represent and warrant to the
Secured Party as follows:

 

1



--------------------------------------------------------------------------------

3.1 There are no restrictions on the pledge or transfer of any of the
Collateral, other than (a) restrictions referenced on the face of any
certificates evidencing the Collateral, (b) in a foreign jurisdiction other than
Canada and the United Kingdom, restrictions imposed on securities in a Foreign
Subsidiary under local law of such foreign jurisdiction, and (c) customary
restrictions set forth in Canadian formation documents designed to ensure that a
Canadian entity is a “private company” under Canadian securities law.

3.2 The Pledgors are the legal owners of the Collateral, which is registered in
the name of each applicable Pledgor.

3.3 The Collateral is free and clear of any security interests, pledges, liens,
encumbrances, charges, agreements, claims or other arrangements or restrictions
of any kind, except as referenced in Section 3.1 above and any liens expressly
permitted under the Loan Documents; and the Pledgors will not incur, create,
assume or permit to exist any pledge, security interest, lien, charge or other
encumbrance of any nature whatsoever on any of the Collateral or assign, pledge
or otherwise encumber any right to receive income from the Collateral, other
than in favor of the Secured Party or as expressly permitted under the Loan
Documents.

3.4 Except as expressly permitted under the Loan Documents, the Pledgors have
the right to transfer the Collateral free of any encumbrances and the Pledgors
will defend the Pledgors’ title to the Collateral against the claims of all
persons, and any registration with, or consent or approval of, or other action
by, any federal, state or other governmental authority or regulatory body which
was or is necessary for the validity of the pledge of and grant of the security
interest in the Collateral has been obtained.

3.5 The pledge of and grant of the security interest in the Collateral is
effective to vest in the Secured Party a valid and perfected first priority
security interest, superior to the rights of any other person (other than the
rights of lienholders expressly permitted under the Loan Documents), in and to
the Collateral as set forth herein.

4. Covenants.

4.1 If all or part of the Collateral constitutes “margin stock” within the
meaning of Regulation U of the Federal Reserve Board, the Pledgors agree, or if
the Pledgors are not the Borrower, it shall cause the Borrower, to execute and
deliver Form U-1 to the Secured Party and, unless otherwise agreed in writing
between the Borrower and the Secured Party, no part of the proceeds of the
Secured Obligations may be used to purchase or carry margin stock.

4.2 Pledgors agree not to invoke, and hereby waive their rights under, any
statute under any state or federal law which permits the recharacterization of
any portion of the Collateral to be interest or income.

5. Default.

5.1 If any Event of Default (or if there is no defined set of “Events of
Default” therein, the occurrence of a default past any applicable grace and/or
cure periods thereunder) as defined in any of the Secured Obligations) occurs,
then the Secured Party is authorized in its discretion to declare any or all of
the Secured Obligations to be immediately due and payable without demand or
notice, which are expressly waived, and may exercise any one or more of the
rights and remedies granted pursuant to this Pledge Agreement or given to a
secured party under the Uniform Commercial Code of the applicable state, as it
may be amended from time to time, or otherwise at law or in equity, including
without limitation the right to issue a Notice of Exclusive Control (as defined
in the Control Agreement) to the Custodian, and/or to sell or otherwise dispose
of any or all of the Collateral at public or private sale, with or without
advertisement thereof, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best.

5.2 (a) At any bona fide public sale, and to the extent permitted by law, at any
private sale, the Secured Party shall be free to purchase all or any part of the
Collateral, free of any right or equity of redemption in the Pledgors or
Borrower, which right or equity is hereby waived and released. Any such sale may
be on cash or credit. The Secured Party shall be authorized at any such sale (if
it deems it advisable to do so) to

 

- 2 -



--------------------------------------------------------------------------------

restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account in
compliance with Regulation D of the Securities Act of 1933 (the “Act”) or any
other applicable exemption available under such Act. The Secured Party will not
be obligated to make any sale if it determines not to do so, regardless of the
fact that notice of the sale may have been given. The Secured Party may adjourn
any sale and sell at the time and place to which the sale is adjourned. If the
Collateral is customarily sold on a recognized market or threatens to decline
speedily in value, the Secured Party may sell such Collateral at any time
without giving prior notice to the Pledgors. Whenever notice is otherwise
required by law to be sent by the Secured Party to the Pledgors of any sale or
other disposition of the Collateral, ten (10) days written notice sent to the
Pledgors at their address specified above will be reasonable.

(b) The Pledgors recognize that the Secured Party may be unable to effect or
cause to be effected a public sale of the Collateral by reason of certain
prohibitions contained in the Act, so that the Secured Party may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Collateral for their
own account, for investment and without a view to the distribution or resale
thereof. The Pledgors understand that private sales so made may be at prices and
on other terms less favorable to the seller than if the Collateral were sold at
public sales, and agree that the Secured Party has no obligation to delay or
agree to delay the sale of any of the Collateral for the period of time
necessary to permit the issuer of the securities which are part of the
Collateral (even if the issuer would agree), to register such securities for
sale under the Act. The Pledgors agree that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.

5.3 The net proceeds arising from the disposition of the Collateral after
deducting expenses incurred by the Secured Party will be applied to the Secured
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Secured Obligations, the same will be paid to
the Pledgors. If after exhausting all of the Collateral there is a deficiency,
the Pledgors or, if the Pledgors are not borrowing from the Secured Party or
providing a guaranty of the Borrower’s obligations, the Borrower will be liable
therefor to the Secured Party; provided, however, that nothing contained herein
will obligate the Secured Party to proceed against the Pledgors, the Borrower or
any other party obligated under the Secured Obligations or against any other
collateral for the Secured Obligations prior to proceeding against the
Collateral.

5.4 If any demand is made at any time upon the Secured Party for the repayment
or recovery of any amount received by it in payment or on account of any of the
Secured Obligations and if the Secured Party repays all or any part of such
amount by reason of any judgment, decree or order of any court or administrative
body or by reason of any settlement or compromise of any such demand, the
Pledgors will be and remain liable for the amounts so repaid or recovered to the
same extent as if such amount had never been originally received by the Secured
Party. The provisions of this section will be and remain effective
notwithstanding the release of any of the Collateral by the Secured Party in
reliance upon such payment (in which case the Pledgors’ liability will be
limited to an amount equal to the fair market value of the Collateral determined
as of the date such Collateral was released) and any such release will be
without prejudice to the Secured Party’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.
This Section shall survive the termination of this Pledge Agreement.

6. Voting Rights and Transfer. So long as no Event of Default exists, the
Pledgors will have the right to exercise all voting rights with respect to the
Collateral. At any time after the occurrence and during the continuation of an
Event of Default, the Secured Party may transfer any or all of the Collateral
into its name or that of its nominee and may exercise all voting rights with
respect to the Collateral, but no such transfer shall constitute a taking of
such Collateral in satisfaction of any or all of the Secured Obligations unless
the Secured Party expressly so indicates by written notice to the Pledgors.

7. Dividends, Interest and Premiums. The Pledgors will have the right to receive
all cash dividends, interest and premiums declared and paid on the Collateral
prior to the occurrence and during the continuation of any Event of Default. In
the event any additional shares are issued to the Pledgors as a stock dividend
or in lieu of interest on any of the Collateral, as a result of any split of any
of the Collateral, by

 

- 3 -



--------------------------------------------------------------------------------

reclassification or otherwise, any certificates evidencing any such additional
shares will be immediately delivered to the Secured Party and such shares will
be subject to this Pledge Agreement and a part of the Collateral to the same
extent as the original Collateral. At any time after the occurrence and during
the continuation of an Event of Default, the Secured Party shall be entitled to
receive all cash or stock dividends, interest and premiums declared or paid on
the Collateral, all of which shall be subject to the Secured Party’s rights
under Section 5 above.

8. Securities Account. If any Event of Default exists, any of the Collateral
includes securities or any other financial or other asset maintained in a
securities account not with the Bank, and the Bank so requests, then the
Pledgors agree to cause the securities intermediary on whose books and records
the ownership interest of the Pledgors in the Collateral appears (the
“Custodian”) to execute and deliver, contemporaneously herewith, a notification
and control agreement or other agreement (the “Control Agreement”) satisfactory
to the Secured Party in order to perfect and protect the Secured Party’s
security interest in the Collateral.

9. Further Assurances. By its signature hereon, the Pledgors hereby irrevocably
authorize the Secured Party, at any time and from time to time, to execute (on
behalf of the Pledgors), file and record against the Pledgors any notice,
financing statement, continuation statement, amendment statement, instrument,
document or agreement under the Uniform Commercial Code that the Secured Party
may consider necessary or desirable to create, preserve, continue, perfect or
validate any security interest granted hereunder or to enable the Secured Party
to exercise or enforce its rights hereunder with respect to such security
interest. Without limiting the generality of the foregoing, the Pledgors hereby
irrevocably appoint the Secured Party as the Pledgors’ attorney-in-fact to do
all acts and things in the Pledgors’ name that the Secured Party may deem
necessary or desirable. This power of attorney is coupled with an interest with
full power of substitution and is irrevocable. The Pledgors hereby ratify all
that said attorney shall lawfully do or cause to be done by virtue hereof.

10. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as either the Pledgors or
the Secured Party may give to the other for such purpose in accordance with this
section.

11. Preservation of Rights. (a) No delay or omission on the Secured Party’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Secured
Party’s action or inaction impair any such right or power. The Secured Party’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Secured Party may have under other agreements, at
law or in equity.

(b) The Secured Party may, at any time and from time to time, without notice to
or the consent of the Pledgors unless otherwise expressly required pursuant to
the terms of the Secured Obligations, and without impairing or releasing,
discharging or modifying the Pledgors’ liabilities hereunder, (i) change the
manner, place, time or terms of payment or performance of or interest rates on,
or other terms relating to, any of the Secured Obligations; (ii) renew,
substitute, modify, amend or alter, or grant consents or waivers relating to any
of the Secured Obligations, any other pledge or security agreements, or any
security for any Secured Obligations; (iii) apply any and all payments by
whomever paid or however realized including any proceeds of any collateral, to
any Secured Obligations of the Pledgors or the Borrower in such order, manner
and amount as the Secured Party may determine in its sole discretion; (iv) deal
with any other person with respect to any Secured Obligations in such manner as
the Secured Party deems appropriate in its sole discretion; (v) substitute,
exchange or release any security or guaranty; or (vi) take such actions and
exercise such remedies hereunder as provided herein. The Pledgors hereby waive
(a) presentment, demand, protest, notice of dishonor and notice of non-payment
and all other notices to which the Pledgors might otherwise be entitled, and
(b) all defenses based on suretyship or impairment of collateral.

 

- 4 -



--------------------------------------------------------------------------------

12. Illegality. In case any one or more of the provisions contained in this
Pledge Agreement should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions in this Pledge Agreement.

13. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Pledgors from, any provision of this Pledge Agreement will
be effective unless made in a writing signed by the Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Pledgors in any case will
entitle the Pledgors to any other or further notice or demand in the same,
similar or other circumstance.

14. Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgors and the Secured Party with respect to the subject matter hereof.

15. Successors and Assigns. This Pledge Agreement will be binding upon and inure
to the benefit of the Pledgors and the Secured Party and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Pledgors may not assign this Pledge Agreement in whole or in part without the
Secured Party’s prior written consent and the Secured Party at any time may
assign this Pledge Agreement in whole or in part.

16. Interpretation. In this Pledge Agreement, unless the Secured Party and the
Pledgors otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Pledge Agreement. Section headings in
this Pledge Agreement are included for convenience of reference only and shall
not constitute a part of this Pledge Agreement for any other purpose. If this
Pledge Agreement is executed by more than one party as Pledgors, the obligations
of such persons or entities will be joint and several.

17. Indemnity. The Pledgors agree to indemnify each of the Secured Party, each
legal entity, if any, who controls, is controlled by or is under common control
with the Secured Party, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation or
preparation therefor) which any Indemnified Party may incur, or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Pledgors), in connection with or arising out of or relating to the matters
referred to in this Pledge Agreement or under any Control Agreement, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Pledgors, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Pledge Agreement. The
Pledgors may participate at its expense in the defense of any such action or
claim.

18. Governing Law and Jurisdiction. This Pledge Agreement has been delivered to
and accepted by the Secured Party and will be deemed to be made in the State
where the Secured Party’s office indicated above is located. THIS PLEDGE
AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PLEDGORS AND
THE SECURED PARTY DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
SECURED PARTY’S OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF
LAWS RULES.

 

- 5 -



--------------------------------------------------------------------------------

The Pledgors hereby irrevocably consent to the exclusive jurisdiction of any
state or federal court in the county or judicial district where the Secured
Party’s office indicated above is located; provided that nothing contained in
this Pledge Agreement will prevent the Secured Party from bringing any action,
enforcing any award or judgment or exercising any rights against the Pledgors
individually, against any security or against any property of the Pledgors
within any other county, state or other foreign or domestic jurisdiction. The
Pledgors acknowledge and agree that the venue provided above is the most
convenient forum for both the Secured Party and the Pledgors. The Pledgors waive
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Pledge Agreement.

 

- 6 -



--------------------------------------------------------------------------------

19. WAIVER OF JURY TRIAL. THE PLEDGORS IRREVOCABLY WAIVE ANY AND ALL RIGHT THE
PLEDGORS MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE PLEDGORS ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

The Pledgors acknowledge that they have read and understood all the provisions
of this Pledge Agreement, including the waiver of jury trial, and have been
advised by counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

EPAM SYSTEMS, INC., a Delaware corporation By:  

 

Print Name:  

 

Title:  

 

EPAM SYSTEMS, LLC, a New Jersey limited liability company By:  

 

Print Name:  

 

Title:  

 

VESTED DEVELOPMENT, INC., a Delaware corporation By:  

 

Print Name:  

 

Title:  

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A TO PLEDGE AGREEMENT

(UNCERTIFICATED SECURITIES)

The specific assets listed below are pledged as collateral and, to the extent
set forth herein, are restricted from trading and withdrawals. Except as
otherwise set forth herein, the Secured Party’s written approval is required
prior to any trading or withdrawals of such assets.

Description of Securities

65% of the issued and outstanding equity interest in each 1st tier foreign
subsidiary, including without limitation:

 

  a) EPAM Systems APS (Denmark)

 

  b) EPAM Corp Inform Systems (Belarus)

 

  c) EPAM Systems (Cyprus) Ltd. (Cyprus)

 

  d) EPAM Systems GmbH (Germany)

 

  e) EPAM Systems Nordic AB (Sweden)

 

  f) EPAM Systems GmbH (Switzerland)

 

  g) TOO Plus Micro (Kazakhstan)

 

  h) EPAM Systems (Singapore)

 

  i) EPAM Systems Canada Ltd. (Canada)

100% of the issued and outstanding equity interests in each domestic subsidiary,
including without limitation:

 

  a) EPAM Systems, LLC (NJ)

 

  b) Vested Development, Inc. (DE)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A TO PLEDGE AGREEMENT

(CERTIFICATED SECURITIES)

The specific assets listed below are pledged as collateral and, to the extent
set forth herein, are restricted from trading and withdrawals. Except as
otherwise set forth herein, the Secured Party’s written approval is required
prior to any trading or withdrawals of such assets.

Description of Securities

65% of the issued and outstanding equity interest in each 1st tier foreign
subsidiary, including without limitation              shares in EPAM Systems
Ltd. (UK) represented by certificate                                     

 

B-1